The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Application

This Office-Action acknowledges the Amendment filed on 7/13/2021 and is a response to said Amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher et al., US 20050070354 (Baerlocher) in view of Roemer et al., US 20120122544 (Roemer) and Bennett et al., US 20030013517 (Bennet) and Singer et al., US 20160351007 (Singer). 
Regarding Claim 1.Baerlocher discloses a gaming device comprising: 
a game display having a game grid of symbol positions showing portions of a plurality of game reels (para 9, 19); 

a processor configured to: 
receive a first signal to initiate a first gaming event in response to placement of a first wager, the first wager decreasing the credit balance from a first credit balance amount to a second credit balance amount (para 63-64. When credits are wagered to initiate game play, the decrease from the initial amount of credits to the remaining amount of credits is interpreted as a first credit balance amount and a second credit balance amount respectively. In other words, if a player has 100 credits, and it costs 5 credits to initiate game play, this leaves the player with 95 credits. The 100 credits would be interpreted as the first credit balance amount and the 95 credits would be interpreted as the second credits balance amount.);  
	determine an outcome for the first gaming event by randomly determining symbols to be displayed in the game grid on the game display (Abstract, para 4, 9); 
	display the determined outcome of the first gaming event on the game display by spinning the plurality of game reels and stopping the plurality of game reels to show the determined outcome of the first gaming event in the symbol positions of the game grid (para 4, 9, 69. Depending on how the reels land, players can be awarded credits.); 
	provide any first awards for symbol combinations based on the determined outcome of the first gaming event, (para 3-4, 9, 65, 69-70. Players can win credits.); 

	receive a second signal to initiate a second gaming event (para 10-11. Activating a re-spin is interpreted as initiating a second gaming event.) 
	when it is determined that an incrementing symbol appears on the game grid in the first gaming event and a second gaming event has been initiated: 
	increment the incrementing symbol by copying the incrementing symbol and replacing a symbol in an adjacent symbol position with the incrementing symbol (Fig 9C-D, para 39, 98, 103-104), and lock the incrementing symbol and the copied incrementing symbol in their respective symbol positions on the game grid during the second gaming event (Fig 9D, para 39, 98, 104, 109-110); 
	Page 2 of 10 - AMENDMENTDocket No.: KSG.110.PAT1determine an outcome for the second gaming event by maintaining the positions of the locked symbols on the game grid and randomly determining symbols to be displayed in non-locked symbol positions of the game grid (Fig 9C-E; Abstract, Para 18, 26-27, 37, 39-40, 98, 103-105); 
	display the determined outcome for the second gaming event on the game display by spinning the plurality of reels to show the determined outcome for the second gaming event in the symbol positions of the game grid (Abstract, Para 18, 26-27, 37, 39-40, 98); and 

 While Baerlocher does teach of initiating a second gaming event which is interpreted as the player initiating a re-spin, Baerlocher failed to explicitly disclose wherein the second gaming event is initiated after any first awards are provided based on the determined outcome of the first gaming event, the second gaming event initiated in response to placement of a second wager, the second wager decreasing the credit balance from the third credit balance amount to a fourth credit balance amount, where the second gaming event is an independent game event from the first gaming event.
However, Roemer teaches that when it comes to re-spinning, the initiating of a re-spin can be activated as a result of a player making a wager (para 7) so that players can attempt to achieve a special symbol (para 7-8) because it provides a new re-spin feature that increases player enjoyment (para 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Roemer’s teachings with Baerlocher because it provides a new re-spin feature that increases player enjoyment as taught by Roemer. To further elaborate, since Baerlocher teaches players being awarded for their spins (Baerlocher: para 3-4, 9, 65, 69-70), this is interpreted as teaching that players can initiate the re-spin after any first awards are provided based on the determined outcome of the first gaming event as taught by Roemer. Since Roemer teaches players making a wager to initiate a re-spin, this is interpreted as teaching the second gaming event initiated in response to placement of a second wager. Furthermore, since both 
Furthermore, since Baerlocher and Roemer teaches players being provided second awards, this is also interpreted as teaching players being provided second awards that increase the credit balance from the fourth credit balance amount to a fifth credit balance amount. For example, after the player initiates the re-spin second gaming event and is left with 135 “fourth credit balance amount”, when the player is to be awarded with credits for the re-spin second gaming event, those credits would be added 
 While both Baerlocher and Roemer disclose the spinning of reels for the second gaming event, Baerlocher and Roemer failed to explicitly disclose spinning the plurality of reels while maintaining the positions of the locked symbols on the game grid. In other words, while Baerlocher does teach of symbols being locked in place, the entire reel is locked in place instead of just the locked symbol remaining locked in place while all the reels spin. 
	However, Bennet discloses of a gaming machine (Fig 1) that utilizes spinning reels in which special symbols can appear on such reels wherein those special symbols are held in place and all the reels are respun (Fig 3a-3f, Abstract, para 4, 8-11, 29, 34, 43) because such a feature will enhance player interest in games played on the gaming machine (para 45)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Bennett’s teachings with Baerlocher and Roemer because such a feature will enhance player interest in games played on the gaming machine. In other words, Bennett’s teaching is viewed as an improvement upon Baerlocher’s and Roemer’s invention because Baerlocher teaches only re-spinning reels having non-special symbols on the reel while locking the reels that have special symbols and thus preventing them from spinning (ie: not all reels are spun, only the reels not having special symbols on them). By incorporating Bennett’s teachings, Baerlocher’s and Roemer’s invention can be improved upon such that it would allow for 
	While the combination of Baerlocher and Roemer and Bennett disclose of a gaming system in which a player can initiate play in a gaming machine, the combination failed to disclose in which the player has a credit balance in which the credit balance will increase or decrease depending on if the players achieves a winning or a losing outcome during game play as well as the balance decreasing when the player initiates game play; wherein the provided second awards increase the credit balance; wherein the provided first awards increase the credit balance from the second credit balance amount to a third credit balance amount
	However, Singer discloses of a slot machine (Fig 1. Para 4) in which players have a credit balance which is established when players put money into the wagering machine (para 6, 49, 54) wherein the credit balance that is both increasable and decreasable based on wagering activities, such that the credit balance can be increased as a result of the player achieving a favorable outcome during game play (Abstract, para 6, 9-10, 49; Claim 1, 10, 15) as well as a credit balance that can be decreased when the players makes a wager in initiating the spinning of the reels (Abstract, para 6-7, Claim 1, 10, 15) because it improves gaming machines and provides improved awards to players (para 3). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Singer’s teachings because it improves gaming machines and provides improved awards to players as taught by 

Regarding Claim 2.
Baerlocher further discloses wherein the incrementing symbol is incremented by copying the incrementing symbol to a symbol position vertically adjacent to the symbol position of the incrementing symbol (Fig 9D, para 98, 109).

Regarding Claim 7
Baerlocher further discloses wherein the processor is further configured to increment the incrementing symbol by copying the incrementing symbol and replacing a symbol in an adjacent symbol position with the incrementing symbol in subsequent gaming events until a copied incrementing symbol occupies a symbol position of the grid that includes a grid edge in an opposite direction from the symbol position from which the copied .
Claims 3-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher et al., US 20050070354 (Baerlocher) and Roemer et al., US 20120122544 (Roemer) and Bennett et al., US 20030013517 (Bennett) and Singer et al., US 20160351007 (Singer) in view of Marks et al., US 7758414 (Marks). Regarding Claim 3.
Baerlocher and Roemer and Bennett and Singer failed to disclose wherein the incrementing symbol includes a directional indicator.
However, Marks discloses of electronic video slot machine that enables the use of incrementing symbols in the form of wilds symbols that can be expanded into adjacent symbol positions (Abstract) which the incrementing symbol includes a directional indicator (Abstract, Col 3, lines 4-11, Col 3, lines 24-42) because it creates an additional method of playing a slot game which benefits all parties: the game manufacturer adds a unique product to their sales line; the casino attracts and retains players interested in playing an innovative slot game; and the player enjoys a new method of receiving an award (Col 3, lines 4-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Marks’ teachings with Baerlocher and Roemer and Bennett and Singer because it creates an additional method of playing a slot game which benefits all parties: the game manufacturer adds a unique product to 

Regarding Claim 4.
Baerlocher and Roemer and Bennett and Singer and Marks disclose the gaming device of claim 3. Marks further discloses wherein the incrementing symbol is incremented by copying the incrementing symbol to a symbol position adjacent to the symbol position of the incrementing symbol in the direction indicated by the direction indicator associated with the incrementing symbol (Abstract, Col 3, lines 24-32, Col 3, line 63 to Col 4, line 12).
Regarding Claim 5.
Baerlocher and Roemer and Bennett and Singer and Marks disclose the gaming device of claim 4. Marks further discloses wherein a new directional indicator is associated with the copied incrementing symbol, where the direction indicated by the new directional indicator is randomly selected (Abstract. Col 3, line 65 to Col 4, line 13. The directions in which the wild symbols can be expanded can be random.).

Regarding Claim 6
Baerlocher and Roemer and Bennett and Singer and Marks disclose the gaming device of claim 4. Marks further discloses wherein a new directional indicator is associated with the copied incrementing symbol, where the direction indicated by the new directional 
Regarding Claim 8
Baerlocher and Roemer and Bennett and Singer discloses the gaming device of claim 1 but failed to disclose wherein the incrementing symbol includes an incremental number indicator, that is decremented when the incremented symbol is copied.
However, Marks discloses of electronic video slot machine that enables the use of incrementing symbols in the form of wilds symbols that can be expanded into adjacent symbol positions (Abstract) wherein the incrementing symbol includes an incremental number indicator, that is decremented when the incremented symbol is copied (Col 4, lines 13-32. There is a number of times in a direction in which the incremental symbol can expand.) because it creates an additional method of playing a slot game which benefits all parties: the game manufacturer adds a unique product to their sales line; the casino attracts and retains players interested in playing an innovative slot game; and the player enjoys a new method of receiving an award (Col 3, lines 4-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Marks’ teachings with Baerlocher and Roemer and Bennett and Singer because it creates an additional method of playing a slot game which benefits all parties: the game manufacturer adds a unique product to their sales line; the casino attracts and retains players interested in playing an 

Regarding Claim 9.
Baerlocher and Roemer and Bennett and Singer and Elias and Marks disclose the gaming device of claim 8. Marks further discloses wherein the processor is further configured to increment the incrementing symbol by copying the incrementing symbol and replacing a symbol in an adjacent symbol position with the incrementing symbol in subsequent gaming events until a the incremental number indicator reaches a minimum value (Col 4, lines 13-32. If the incremental symbol can only expand up to four times, that means after the fourth expansion, it can no longer expand.).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20140141860 (Meyer) in view of Elias et al., US 20140274316 (Elias) and and Singer et al., US 20160351007 (Singer) and Nicely, US 20150080095 (Nicely). 
Regarding Claim 10.
Meyer discloses a gaming device comprising: 
a game display having a game grid of symbol positions (Fig 3, para 3, 73);  
a wager input device structured to receive physical currency or currency based tickets, the currency or currency based tickets establishing a credit balance (para 75); and 
a processor configured to: 

determine an outcome for the first gaming event by randomly determining symbols to be displayed in the game grid on the game display (Fig 3, Abstract, para 44);
display the determined outcome of the first gaming event on the game display (Fig 3-7);
determine if an incrementing multiplier symbol appears on the game grid as part of the determined outcome for the first gaming event, the incrementing multiplier symbol associated with a first multiplier value (Fig 5, elem 24. para 35, 81-83, 86. A special symbol can appear on the game grid wherein such a special symbol can be that of a multiplier.);  
provide any first awards for symbol combinations based on the determined outcome of the first gaming event, where any first awards associated with symbol combinations that include the incrementing multiplier symbol are multiplied by the first multiplier value of the incrementing multiplier symbol (para 83, 85-87. The reward for achieving a winning combination is multiplied by the multiplier symbol associated with the winning combination.),and 
where the provided firstApplication No.: 14/927,447 Docket No.: KSG.110.PAT1awards as multiplied by the first multiplier value of the incrementing multiplier increase the credit balance (para 83, 96, 99) 
when it has been determined that an incrementing multiplier symbol appears on the game grid in the first gaming event and the second gaming event has been initiated: 
lock the incrementing multiplier symbol in the symbol position on the game grid during the second gaming event (Fig 5-7. para 16-23, 25, 27, 35, 46-47, 83-84, 86-87. 
determine an outcome for the second gaming event by maintaining the position of the locked incrementing multiplier symbol on the game grid and randomly determining symbols to be displayed in non-locked symbol positions of the game grid (para 83, 86-87. In subsequent spins, the multiplier is held in place so that a winning combination can be determined.); and 
provide any second awards for symbol combinations based on the determined outcome of the second gaming event, (para 83, 96, 99. After winning in subsequent spins in which the multipliers are held, the players are awarded for winning combinations.).
Meyer failed to disclose a second gaming event being initiated in response to placement of a second wager, the second wager decreasing the credit balance from the third credit balance amount to a fourth credit balance amount, where the second gaming event is not initiated during the first gaming event.
However, Elias teaches of a slot-based gaming systems (Abstract, para 24) in which there is a primary game and secondary game (para 3, 13-14, 33, 36. Slot games have a primary game and a bonus game. This bonus game is interpreted as a secondary game.), in which players are expected to make a wager in order to initiated play of the secondary game (para 101. In this case, since players need to make a 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Elias’ teachings with Meyer because it allows for a multiplier may be applied to the value of the prize and therefore increase the value of prizes for players as taught by Elias.
While the combination of Meyer and Elias disclose of a gaming system in which a player can initiate play in a gaming machine, the combination failed to disclose in which the player has a credit balance in which the credit balance being increasable or decreasable based at least on wagering activity such that the credit balance will increase if the players achieves a winning outcome during game play as well as the balance decreasing when the player initiates game play such that credits are deducted from the credit balance to fund the wagering activity.
	However, Singer discloses of a slot machine (Fig 1. Para 4) in which players have a credit balance which is established when players put money into the wagering machine (para 6, 49, 54) wherein the credit balance that is both increasable and 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Singer’s teachings because it improves gaming machines and provides improved awards to players as taught by Singer. To further elaborate, since Singer teaches of a credit balance in which can be increased and decreased as a result players wagering activities, such as achieving favorable outcomes and initiating game play), the initial credit balance when the player deposits money is interpreted as the first credit balance wherein the first credit balance is decreased to a second credit balance as a result of a player using his/her credits to initiate a first gaming event. In the event where there is a favorable outcome from the first gaming event, the player is being rewarded wherein the rewards is credited to the players credit balance, which means the second credit balance will become a third credit balance amount. When the player initiates a second gaming event and uses his/her credits to initiate it, the third credit balance is deducted by the wager amount down to a fourth credit balance. In the event the player achieves a favorable outcome from the second gaming event, the player will be provided with an award which means the fourth credit balance amount will be increased to a fifth credit balance amount.  

	Meyer and Elias and Singer failed to disclose incrementing the first multiplier value to generate a second multiplier value associated with the incrementing multiplier symbol.

	Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Nicely’s teachings with Meyer and Elias and Singer because it would increase the level of excitement and entertainment for people playing the gaming machine as taught by Nicely.

Regarding Claim 11.
Meyer and Elias and Singer and Nicely disclose the gaming device of claim 10. Baerlocher and Nicely further discloses wherein the incrementing multiplier symbol is a wild symbol that substitutes for at least one other symbol (Meyer: para 35. Nicely: para 25, 66. A wild symbol is a symbol that can be used to represent any general symbol in a game of slots. Nicely teaches that the wild symbol can be a multiplier as well.).

Regarding Claim 12.


Regarding Claim 13.
Meyer and Elias and Singer and Nicely disclose the gaming device of claim 10. Nicely further discloses wherein the processor is further configured to increment the incrementing multiplier symbol in subsequent gaming events for a predefined number of subsequent gaming events (para 53, 59, 66. If the counter does not reach zero, then that means the incrementing multiplier will stay in use until the counter reaches zero and is removed.).

Regarding Claim 14.
Meyer and Elias and Singer and Nicely disclose the gaming device of claim 10. Nicely further discloses wherein the processor is further configured to increment the incrementing multiplier symbol in subsequent gaming events until the incrementing multiplier symbol is used in a symbol combination associated with an award (para 35. When the symbol is used in a winning combination, it qualifies for removal and is therefore removed from use.).

Response to Arguments

With regard to the amendments, the Examiner has withdrawn the 35 U.S.C. § 112 rejections.

Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive. Applicant states:
	“The Applicant respectfully traverses these rejections because the combination of Baerlocher in view of Roemer, Bennett and Singer (and Marks) does not teach or suggest each and every element recited in these claims. As mentioned above, the Applicant maintains its previous position that the cited combination of references fails to teach or suggest each and every recited element of these claims.
In this Office Action, however, the Examiner has added the Roemer and Singer references to previously cited Baerlocher and Bennett references to teach elements that are acknowledged as missing from the previously cited combination of references including Baerlocher and Bennett. In particular, Roemer is cited to teach players making a wager to initiate a re-spin feature and Singer is cited to teach a slot machine where the credit balance is increasable and decreasable based on wagering activities.
The addition of these references, however, still does not teach each and every element of the claims. Roemer merely teaches that a side wager can be made during a single gaming event to “purchase” an additional re-spin of a reel. However, like Baerlocher this is all done within a single gaming event, where any awards are not paid out to increase the credits available to the player until the end of that single gaming event. Singer simply teaches that multiple gaming events can be played where a player places a wager on one gaming event and receives awards for that gaming event, and then can place another wager on another gaming event and receive awards for that later gaming event. However, the entire combination of references does not teach receiving a second signal to initiate a second gaming event after any first awards are provided based on the determined outcome of the first gaming event, the second gaming event initiated in response to placement of a second wager, the second wager decreasing the credit balance from the third credit balance amount to a fourth credit balance amount, where the second gaming event is not initiated during the first gaming event; and when it is determined that an incrementing symbol appears on the game grid in the first gaming event and a second gaming event has been initiated: increment the incrementing symbol by copying the incrementing symbol and replacing a symbol in an adjacent symbol position with the incrementing symbol, and locking the incrementing symbol and the copied incrementing symbol in their respective symbol positions on the game grid during the second gaming event.
That is, when reading claim 1 as a whole, the interrelated claim elements recite a progressive series of processes that build on and depend on each other to describe a novel, nonobvious gaming device which is operable to have separate gaming events that are each wagered on and paid awards for, but where the occurrence of an incrementing symbol in a first gaming event causes a series of unique processes is a separate second gaming event. The piecemeal citation of references used in the rejection, on the other hand, cannot be read together to teach the claimed elements and hence cannot form a proper prima facie case of obviousness for claim 1. For example, the citation of Singer expressly teaches the opposite of what is taught in Baerlocher and Roemer. That is, Baerlocher and Roemer each teach a single gaming event where various processes occur that are specifically meant to be included in a single gaming event. The teaching of independent gaming events in Singer simply does not fit with the teaching of these two other references, and the combination of references still does not teach each and every element of claim 1 as noted above.”
The Examiner disagrees. Baerlocher teaches players playing a reel-based game in which players can be given awards depending on how the reels land (para 69) as well as teaching that secondary gaming event can be a result of trigger symbols occurring from play of the first gaming event (para 70.). In other words, when a player plays a first gaming event (primary game), there is a chance the player can trigger play of a secondary gaming event (bonus game). Since the bonus game is triggered based on the outcome of the primary game, this is interpreted as the bonus game only being able to be initiated after the primary game is concluded and not during play of the primary game. To further elaborate, the Examiner views a spin of a reel as a “gaming event”. In this case, Baerlocher teaches how a player can make a spin (first gaming event) wherein players can be provided with an award or possible ability to re-spin. Therefore, when a player has concluded his initial spin (and is awarded if the reels land in a 
	
“The Applicant respectfully traverses these rejections because the combination of Meyer in view of Singer, Elias, and Nicely does not teach or suggest each and every element recited in these claims. As mentioned above, the Applicant maintains its previous position that the cited combination of references fails to teach or suggest each and every recited element of these claims. In addition, the Applicant notes that the newly added Singer reference does not remedy the missing claim elements from the previous combination of cited references, for at least similar reasons to those discussed above with respect to claim 1. Hence, because this combination of references fails to teach or suggest each and every claim element of claim 10, the Applicant submits that claim 10 is in proper form for allowance. Claims 11-14 depend from claim 10 and are likewise in proper form for allowance based at least in part on their dependency to claim 10.”
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY WONG/						
Examiner, Art Unit 3717	

/TRAMAR HARPER/Primary Examiner, Art Unit 3715